Vanguard Strategic Small-Cap Equity Fund Summary Prospectus January 26, 2012 Investor Shares Vanguard Strategic Small-Cap Equity Fund Investor Shares (VSTCX) The Fund’s statutory Prospectus and Statement of Additional Information dated January 26, 2012, are incorporated into and made part of this Summary Prospectus by reference. Before you invest, you may want to review the Fund’s Prospectus, which contains more information about the Fund and its risks. You can find the Fund’s Prospectus and other information about the Fund online at www.vanguard.com/prospectus . You can also get this information at no cost by calling 800-662-7447 or by sending an e-mail request to online@vanguard.com. The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Investment Objective The Fund seeks to provide long-term capital appreciation. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the Fund. “Acquired Fund Fees and Expenses” are expenses incurred indirectly by the Fund through its ownership of shares in other investment companies, such as business development companies. Business development company expenses are similar to the expenses paid by any operating company held by the Fund. They are not direct costs paid by Fund shareholders and are not used to calculate the Fund’s net asset value. They have no impact on the costs associated with fund operations. Acquired Fund Fees and Expenses are not included in the Fund’s financial statements, which provide a clearer picture of a fund’s actual operating costs. Shareholder Fees (Fees paid directly from your investment) Sales Charge (Load) Imposed on Purchases None Purchase Fee None Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee None Account Service Fee (for fund account balances below $10,000) $20/year Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Expenses 0.34% 12b-1 Distribution Fee None Other Expenses 0.04% Acquired Fund Fees and Expenses 0.05% Total Annual Fund Operating Expenses 0.43% 1 Example The following example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. It illustrates the hypothetical expenses that you would incur over various periods if you invest $10,000 in the Fund’s shares. This example assumes that the Fund provides a return of 5% a year and that operating expenses remain as stated in the preceding table. The results apply whether or not you redeem your investment at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $39 $122 $213 $480 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in more taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the previous expense example, reduce the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 64%. Primary Investment Strategies The Fund invests in small-capitalization domestic stocks based on the advisor’s assessment of the relative return potential of the securities. The advisor selects securities that it believes offer a good balance between reasonable valuations and attractive growth prospects relative to their industry peers. The advisor does this by using quantitative models to evaluate all of the securities in the Fund’s benchmark, the MSCI US Small Cap 1750 Index, while maintaining a risk profile similar to that of the Index. At least 80% of the Fund’s assets will be invested in small-cap stocks. Primary Risks An investment in the Fund could lose money over short or even long periods. You should expect the Fund’s share price and total return to fluctuate within a wide range, like the fluctuations of the overall stock market. The Fund’s performance could be hurt by: • Stock market risk , which is the chance that stock prices overall will decline. Stock markets tend to move in cycles, with periods of rising prices and periods of falling prices. 2 • Investment style risk , which is the chance that returns from small-capitalization stocks will trail returns from the overall stock market. Historically, small-cap stocks have been more volatile in price than the large-cap stocks that dominate the overall market, and they often perform quite differently. Small companies tend to have greater stock volatility because, among other things, these companies are more sensitive to changing economic conditions. • Manager risk , which is the chance that poor security selection or focus on securities in a particular sector, category, or group of companies will cause the Fund to underperform relevant benchmarks or other funds with a similar investment objective. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Annual Total Returns The following bar chart and table are intended to help you understand the risks of investing in the Fund. The bar chart shows how the performance of the Fund has varied from one calendar year to another over the periods shown. The table shows how the average annual total returns compare with those of a relevant market index, which has investment characteristics similar to those of the Fund. Keep in mind that the Fund’s past performance (before and after taxes) does not indicate how the Fund will perform in the future. Updated performance information is available on our website at vanguard.com/performance or by calling Vanguard toll-free at 800-662-7447. Annual Total Returns — Vanguard Strategic Small-Cap Equity Fund Investor Shares During the periods shown in the bar chart, the highest return for a calendar quarter was 19.82% (quarter ended June 30, 2009), and the lowest return for a quarter was –25.62% (quarter ended December 31, 2008). 3 Average Annual Total Returns for Periods Ended December 31, 2011 Since Inception (Apr. 24, 1 Year 5 Years 2006) Vanguard Strategic Small-Cap Equity Fund Investor Shares Return Before Taxes 0.80% –0.54% 0.15% Return After Taxes on Distributions 0.64 –0.74 –0.06 Return After Taxes on Distributions and Sale of Fund Shares 0.73 –0.50 0.08 MSCI US Small Cap 1750 Index (reflects no deduction for fees, expenses, or taxes) –2.75% 1.79% 2.10% Actual after-tax returns depend on your tax situation and may differ from those shown in the preceding table. When after-tax returns are calculated, it is assumed that the shareholder was in the highest individual federal marginal income tax bracket at the time of each distribution of income or capital gains or upon redemption. State and local income taxes are not reflected in the calculations. Please note that after-tax returns are not relevant for a shareholder who holds fund shares in a tax-deferred account, such as an individual retirement account or a 401(k) plan. Also, figures captioned Return After Taxes on Distributions and Sale of Fund Shares will be higher than other figures for the same period if a capital loss occurs upon redemption and results in an assumed tax deduction for the shareholder. Investment Advisor The Vanguard Group, Inc. Portfolio Managers James P. Stetler, Principal of Vanguard. He has managed the Fund since its inception in 2006 (co-managed since 2012). James D. Troyer, CFA, Principal of Vanguard. He has co-managed the Fund since 2012. Michael R. Roach, CFA, Portfolio Manager. He has co-managed the Fund since 2012. 4 Purchase and Sale of Fund Shares You may purchase or redeem shares online through our website ( vanguard.com) , by mail (The Vanguard Group, P.O. Box 1110, Valley Forge, PA 19482-1110), or by telephone (800-662-2739). The following table provides the Fund’s minimum initial and subsequent investment requirements. Account Minimums Investor Shares To open and maintain an account $3,000 To add to an existing account Generally $100 (other than by Automatic Investment Plan, which has no established minimum) Tax Information The Fund’s distributions may be taxable as ordinary income or capital gain. Payments to Financial Intermediaries The Fund and its investment advisor do not pay financial intermediaries for sales of Fund shares. 5 This page intentionally left blank. Vanguard Strategic Small-Cap Equity Fund Investor Shares—Fund Number 615 © 2012 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. SP 615 012012
